DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on September 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers 10,893,595; 10,004,127; 9,642,226; 9,538,618; 9,392,675; 10,506,689; 10,292,245; 10,159,139; 9,999,115; and 10,624,194 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In Claim 7, 	line 2, change “the zero-crossing detection” to --a zero-crossing detection--;
			line 3, change “the controllably conductive” to --a controllably conductive--; and
			line 3, change “the memory’ to --a memory--.

Authorization for this examiner’s amendment was given in an interview with Mr, Michael S. Czarnecki, Reg. No. 61,257 on September 12, 2022.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844